TILE AM@RNEY €GH§:NERAL
ama TEXAS

 

9201’¢1" 501.1.¢'1'¢ AUSTHN, TExAs

A'H“\ '.\»I\m (`\1¢.‘.‘£ m .\'§.. '

ama a. n. umw
advanty nuditdr, Hlll ca.,
ainsbara, 'i‘axaa

B¢ar Sirs ` aplnlo.n H¢. 6-.-616

. - aaa aaa tha alan al at aaa
County cantuiama at
3111 away bd lm.lly
paid wholly mt at tit
annual tma

rear lattar ar member 2,195»5, manning tim
opinion ar ante dormant nn aaa quaatlan canada wards
it aa tallman .

_ warn aaa admin or tha dama¢wm¢ at
Hlllgaanvaaawaamntariaaamal

. matth¢¢aamawtr mennonite accounts
wmauaa¢ataol%amrall!armuaantylanaam
lamattlah ' "- MMMI~MMMM
zant tha wall demand valuatiana of all watkins sarah

id by ana aauntyw mann ama valuation aaa zapata w
madminianu austin amy miami fan aaa mt
1953 m 930357,550..00. ila manuals farther tenant that
aaa nn mm 1953,- manatitani=wl Mtt¢'25¢nm
nam-aa relations mm nat levied car annual manu, m
2123/aa an aaa uaw valuation was land far annual para
pans tax tall yan, 195})_-.

install zl$a, ¥arnna'a wanted alan annum
marina la parts

*-.".In annual taxi the fallon-lng diamond
lw, ma tit as shown by aaa iam
umw uan nn at eli naming annual
ana ama umw and named ky aaa ashe
intended ,i'-ax county mann far aaa
pratlauam yeah m am to aimi- the annuity
montana a ar ma manion shall ma main
annual alvin m to mud the amounts herald
ayui.£iaa, ala admin ad va paid in umw
ma h¢talwm, at luna avc-halt m twa
man ammann dan at no ana ana
kim m ama the miner ant at tan annual
hud dr ana contain laid assn-aaa felawjim and
umwa appliaahln thurman being as tamm

n al zemjwla~eo id 1633 im aemm%
§§ta;!nu£$l*,z§a.-aa...** t ' ' "

 

-. -.'..».-\. .-.;--...;;\ »;\;-`_ :-.;-.
_._,d_¢§::.,.i' ,-._`\)._! ._-` .\ .\-` . .

ozon. '.z'. 1;. ‘i\!il.k.tr n. paso 2

;-.rtilcle 2350(1), Yernon‘o cnnotatod Clvil Stototoc,
roads on tollowo: '

"Thc colony of each Uounty Goloiooiom end
conn County lodge my bo paid wholly out of the
county Gonerol Fn.nd or ct too option or two Ooo\-
nloeionorc Gourt, my go paid out ot thc Gounty
Gcneral Fund am out of too Rcod and E'Mge hand
in thc following proportions enunty lodge not to
exceed seventy-five per cent (75$) or such colorioo
may bc paid out of the Rood and Ih'idgo Fund, end
the remainder out ot too Gcnex'ol road or the Gounty,
and soon County Commisoiouorc's salary moy, ct the
discretion of too Colmionionorc court oil be paid
out of the Rood and Bridgo Fund; provided this
. ";oction shall not apply except in counties ohoro '
the constitutional limit of twenty~£ivo conte (254‘]
on the Ono Hundrod Dollorc ($lOO) ic levied for
general purposeo. '*

orticlo 2350(1) oeo enacted in 1935 by thc birth mgic-
loturo, Rogulnr Soooion, lloqu Bill Ho. 408, Soc.z p. 1038. o
Thio cane A'ct also manned mich 2350 and in the inst mut
to coin Articlo 2350.

4cnore1lyo cpc ,tno annual eolorioo ot noon
commissioners is fixed by t omissicuoro chrt in itc x
regular mooting non yoor order only o que ona anton4 upon
the minutes or the chrt vi too limits co pruid& by -.v`-
noia 2350. tone memo 2350 12 ). such salaries m finn

-»-b “1° °°'”~'t 44494- 4 ._4 441 404¢ unsound voluotiono off oil
=pzoportioo oort'_lfiod 4thn humor-wu ‘ HW.

by the cmicsicnoro court for count purpcoou for too notions
yoor. foot i‘o to coy that 4ho color on of the county mic-
alamo for too year 1944 oro bone 4 on the total ocoooood vol"»_
notion for too previous your (1_943) . ` _

ortiolo 2350(1) outhgrizos the Weoionore court to

ay all co' the salary ct oooh domicoionar out ct tho. B'omol

cna ct too county garcva too constitutional illicit cr twenty-
fin onto -(25¢3 on too 4164 valuation io levie4 for gomol
purposoo. It will be notodq- -nu above outco, that too consti-
national limit ct 25¢ co too tim valuation won not levied for

general purpoooo in Hill Go`unty for too your 1943¢ ‘!horo too
levied 21-3/4¢ on too 4100 valuation for gouorol purpoocl in
nic county for 1943. rhorotoro, too salaries or too Gouo_ty
commissioners ct full twenty for too your l 44 count bo o
paid out or too Gonorel luna but such color eo mt bo poiu out
or the funds and in thc manor and amount oc proooribod_ by ora-
ticloo 2350 and 2350[1) for the your 1944~

In connection with the foregoing statount, lt io
ouropinion, that it too conn non bally levied the consti-

tutional limit or 25¢ on too 90 valuation for gonorol purpooos

for the your 1944 that too oolorioo or too county domioeionoro
or said county con bo paid wally out or too demerol root for
the year 1945. of oouroo, this is within too discretion ct the

commissioners comm - wm ‘m‘! mw
- norm
mm nom 13, 1944 ny /¢ noon simon ion-curb

/ej orovor_ Solloro . _ d nsciatcnt